DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 19, 24 (and their dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example regarding claim 1, although the USPGPUB of the application in paragraph [0026] (i.e. the paragraph the applicant provides as support according to the Remarks) discloses “a text image content type” and “natural image content type”, the specification does not provide support to the added limitations “metadata hints indicating a text content text identifier for at least one portion determined as the  text content type a synthetic content type identifier for at least one portion determined as the synthetic content type” because there is no disclosed “metadata hints” or “indication” or “identifier” in this paragraph that distinguishes between text content and synthetic content. Further, after review of the rest of the specification, there is no “metadata hints” or “indication” or “identifier” found that distinguishes between text content type and synthetic content type; paragraph [0012] merely discloses 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262404 A1 (“Laude”) in view of US 2017/0127090 A1 (“Rosewarne”).
Regarding claim 12, Laude discloses a method for video decoding, comprising: determining, from a syntax of an encoded bitstream (e.g. see PPS, SPS, slice header and/or SEI messages, e.g. see paragraphs [0038], [0040]-[0041]), image content types (e.g. see receive encoded mixed content video, partition information, coding tool information, and quantization information 601 in Fig. 6, paragraph [0049], and see partition information signaled as part of PPS, SPS, slice header and/or SEI messages to indicate NC area and SC area, paragraphs [0038], [0040]-[0041]) associated with a portions of the encoded bitstream less than the entire encoded bitstream (e.g. see partition information signaled as part of PPS, SPS, slice header and/or SEI messages to indicate NC area and SC area, paragraphs [0038], [0040]-
Although Laude discloses selecting a post-processing filter for the portion and discloses that NC and SC signals have characteristics that differ significantly in terms of edge sharpness, e.g. see paragraph [0024], and that SC typically comprises sharp edges, e.g. see paragraph [0026], it is noted Laude differs from the present invention in that it fails to particularly disclose selecting a post-processing filter for the portion based on the portion's corresponding text content type wherein the post-processing filter selected for portions corresponding to the text content type are based on a preference for preservation of sharp edges. Rosewarne however, teaches selecting a post-processing filter (e.g. see deblocking filter 430 in Fig. 4, paragraph [0149]) for the portion based on the portion's corresponding text content type wherein the post-processing filter selected for portions corresponding to the text content type are based on a preference for preservation of sharp edges (e.g. see using weak deblocking filter for screen content reduces the smoothing effect on such regions, preserving the high-frequency (i.e. sharper edges) present in such regions, e.g. see at least paragraphs [0165]-[0166], [0168]; thus, it would be obvious to use deblocking filter that preserves sharp edges, as taught by Rosewarne, in the SC areas that include text content type as disclosed by Laude). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Laude and Rosewarne before him/her, to modify Laude with Rosewarne in order to improve compression efficiency.   

Regarding claim 14, Laude in view of Rosewarne further teaches applying a post-processing filter to a portion of decoded vide based on the image content type (Rosewarne: e.g. see using weak deblocking filter for screen content reduces the smoothing effect on such regions, preserving the high-frequency (i.e. sharper edges) present in such regions, e.g. see at least paragraphs [0165]-[0166], [0168]; thus, it would be obvious to use deblocking filter that preserves sharp edges, as taught by Rosewarne, in the SC areas that include text content type as disclosed by Laude). The motivation above in the rejection of claim 12 applies here. 
	Regarding claims 18 and 20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive.
Applicant asserts on pages 10-12 of the Remarks that “claims 12, 15, 18-20, and 24 all recite metadata indicating both ‘text content’ and ‘synthetic content’. Claim 12, 15, 18-20, and 24 are not obvious because this feature is not obvious as explained above regarding claim 1.”
However, the examiner respectfully disagrees. It is noted that claims 12-14, 18 and 20 do not recite the added limitations to claim 1 “metadata hints indicating a text content type identifier for at least one portion determined as the text content type a synthetic content type identifier for at least one portion determined as the synthetic content type.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al., US 2013/0101014 A1, discloses a layered screen video encoding
Li et al., US 2016/0269732 A1, discloses an encoder-side decisions for screen content encoding
Li et al., US 2017/0163999 A1, discloses an encoder decisions based on results of hash-based block matching
Marconi et al., US 2004/0161152 A1, discloses an automatic natural content detection in video information
Kim et al., US 2019/0050666 A1, discloses a method and device for recognizing content

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Francis Geroleo/Primary Examiner, Art Unit 2485